 1   McGREGOR W. SCOTT
     United States Attorney
 2   MARK J. McKEON
     HENRY Z. CARBAJAL III
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for Plaintiff
     United States of America
 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
      UNITED STATES OF AMERICA,                           CASE NO. 1:15-CR-00229-DAD-BAM
12
                                      Plaintiff,
13
                             v.                           ORDER FOR FORFEITURE MONEY
14                                                        JUDGMENT
      SCOTT J. CARLTON,
15
                         Defendant.
16

17           Based upon the United States’ Application for Forfeiture Money Judgment and the entry

18   of a guilty plea as to defendant Scott J. Carlton,

19           IT IS HEREBY ORDERED that

20           1.     Defendant Scott J. Carlton shall forfeit to the United States an amount equal to the

21   restitution ordered to be paid but not to exceed $2,039,922.00 and the Court imposes a personal

22   forfeiture money judgment against the defendant in that amount.

23           2.     Any funds applied towards such judgment shall be forfeited to the United States of

24   America and disposed of as provided for by law. Prior to the imposition of sentence, any funds

25   delivered to the United States to satisfy the personal money judgment shall be seized and held by

26   the Department of the Treasury, Internal Revenue Service – Criminal Investigations, in its secure

27   custody and control.

28   /////
                                                          1
 1           3.       This Order of Forfeiture shall become final as to the defendant at the time of

 2   sentencing and shall be made part of the sentence and included in the judgment.

 3           4.       In accordance with Rule 32.2(b)(3), the United States, in its discretion, shall be

 4   allowed to conduct discovery, including but not limited to serving Interrogatories, Requests for

 5   Admissions, Requests for Production of Documents, the taking of depositions, and the issuance of

 6   subpoenas, in order to identify, locate or dispose of property to satisfy the money judgment.

 7           5.       The United States may, at any time, move pursuant to Rule 32.2(e) to amend this

 8   Order of Forfeiture to substitute property having a value not to exceed $2,039,922.00 to satisfy

 9   the money judgment in whole or in part.

10   IT IS SO ORDERED.
11
         Dated:      March 4, 2019
12                                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     ORDER FOR FORFEITURE MONEY JUDGMENT                 2
